Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5, 8-11 and 21-29 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I and a single disclosed species in the reply filed on 09/02/2021 is acknowledged.

    PNG
    media_image1.png
    139
    272
    media_image1.png
    Greyscale


The examiner searched the elected species and found no prior art, thus, the search was expanded to cover full scope of the elected invention of Group I.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and It is recommended that applicants recite specific substituents.  

Information Disclosure Statement
5.	Applicant’s Information Disclosure Statement, filed on 10/05/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Objection
6.	Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In order to expedite prosecution after rejoinder, the examiner recommends that applicants recite specific diseases in claim 24 as it was done in claim 25 (excluding cancer and diabetes).  Applicants have to recite specific cancers in claim 25 and also amend “diabetes” to a specific diabetic disease e.g. Type 1 diabetes.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



September 13, 2021